DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed November 28, 2022 is received and entered.
2.	Claims 1, 3 – 4, 10, and 12 – 13 are amended.  Claims 2, 8 – 9, and 11 are cancelled.  Claims 21 and 22 are newly added.  Claims 1, 3 – 7, 10, and 12 – 22 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The objection to claim 9 is WITHDRAWN in view of the Amendment.
5.	The rejections of claims 1 – 9 under 35 USC 112(b) and 101 are WITHDRAWN in view of the Amendment.  However, new claims 21 and 22 are rejected under 35 USC 112(b) and 101 for the same reasons previously set forth with regard to claims 1 – 9.
6.	On pages 13 – 14 of the Response, Applicant argues that Dickie does not teach or disclose “the ‘direction of the drag’ as stated by the Examiner.”
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  Applicant’s argument completely ignores the knowledge and skill of persons of ordinary skill in the art as well as the Examiner’s findings.  It is well-know and conventional for touch gestures to be differentiated based on a direction of the applied gesture since touch technology became widespread and ubiquitous (well before Applicant’s effective filing date).  Dickie’s mere disclosure of customizable touch gestures that involve a touch and drag are sufficient to render obvious Applicant’s “first function” and “second function” to a person of ordinary skill in the art.
Using Dickie’s customizable touch gesture disclosure, the Examiner found that “a user may differentiate a customized first gesture from a customized second gesture based on direction of the drag, while each gesture requires the drag be performed within the same time interval”.  This is merely an obvious implementation of the disclosed features of Dickie when combined with Adamson.
For at least the reasons set forth above, Applicant’s arguments are unpersuasive and the previous rejection is maintained and applied to the amended claims.
7.	On page 16 of the Response, Applicant argues that, with regard to newly added claim 21, Adamson does not teach the original recitations of claim 8 because “the parameter/measurement of the touch operation used for controlling the cursor is the ‘movement (movement distance and moving direction)’ of the touch on touchpad 502 instead of the ‘position’ of the touch.”
The Office finds Applicant’s arguments unpersuasive for at least the following reasons.  As Applicant acknowledges, Adamson teaches “performing touch on touchpad area 502 of the input device 102 for controlling a displayed cursor displayed on display device 110”.  For example, when a user applies stylus input to touchpad area 502 to move a cursor displayed on display device 110 to the right, an operation of moving the displayed cursor would result in a rightward change of position from an initial position to a moved position [corresponding operation].  Accordingly, Adamson clearly teaches that a touch operation of a stylus results in a corresponding operation performed at a corresponding position in the stylus operation mapping region.
For at least the reasons set forth above, Applicant’s argument is unpersuasive.  If Applicant intends for something more specific with regard to the “corresponding operation”, they should clarify the claims to clearly require whatever it is they believe is distinct from the disclosure of Adamson.

Claim Rejections - 35 USC § 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, this claim is directed to both an apparatus and method steps of using the apparatus and are therefore indefinite.  See IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005).  See also, Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990).
Claim 21 is directed to both an apparatus and a method based simultaneously requiring the physical structure of an apparatus (lines 1 – 2) and method steps (lines 3 – 18) simultaneously.  A recitation claiming both an apparatus and a method simultaneously is indefinite.
The multiple iterations of the term “comprising” in lines 1 and 2 may cause confusion as to whether Applicant is reciting both a method and an apparatus claim as opposed to merely reciting a preamble.
It is recommended amend line 1 of this claim to recite, in part, “an electronic device including”.  
Regarding claim 22, this claim is rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 21 and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Regarding claim 21, this claim is rejected under 35 USC 101 as being directed to neither a "process" nor a "machine," but rather embracing / overlapping two different statutory classes for at least the reasons stated above with regard to the rejection of this claim under 35 USC 112.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (Bd. Pat. App. & Inter. 1990).
Regarding claim 22, this claim is rejected based on their dependence from claim 1.



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 1, 4, 10, 13, and 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson et al. (U.S. Pub. 2013/0321288) in view of Dickie et al. (U.S. Pub. 2014/0380206).
Regarding claim 1, Adamson teaches: a touch operation method, applied to an electronic device including a touchpad and a processor (FIGS. 1, 6; paragraphs [0027], [0031]; electronic device 100 / 600 includes touch input device 102 [touchpad] and processor(s) 604), the touch operation method comprising the following steps:
generating, by the touchpad, a touch signal in response to a touch operation performed on the touchpad (FIGS. 1, 4; paragraphs [0017], [0036], [0047]; touch input device 102 includes a touch sensor 120 that detects a first touch input associated with the first touch surface layer 116.  Touch input is processed by processor 604);
determining, by the processor, whether the touch operation is located in at least one predetermined region of the touchpad according to the touch signal (FIGS. 5B, 7; paragraphs [0027], [0052]; first touch surface layer 116 of touch input device 102 includes gesture areas 506a and 506b [at least one predetermined region].  In step 714, it is determined whether a current touch input, as detected by touch sensor 120 and processed by touch controller 602 and processor 604, is applied to gesture areas 506a and/or 506b);
determining, by the processor, whether there is a displacement of the touch operation according to the touch signal when it is determined that the touch operation is located in the predetermined region (FIGS. 5B, 7; paragraphs [0027], [0052]; gesture inputs may be applied to gesture areas 506a and 506b.  For example, a user may apply a scroll or flick gesture to gesture areas 506a and 506b.  Scroll and flick gestures require a displacement of a touch input from a first position to a subsequent position over time); and 
generating, by the processor, an operation signal corresponding to a predetermined function of the electronic device according to the displacement of the touch operation (FIGS. 5B, 7; paragraphs [0027], [0052]; when a user applies a scroll or flick gesture to gesture areas 506a and 506b, a corresponding scroll or flick operation [predetermined function] is executed).
Adamson fails to explicitly disclose: the displacement is in a first preset time interval; and perform the predetermined function when it is determined that there is a displacement of the touch operation in the first preset time interval; the generating of the operation signal comprising: determining whether the displacement of the touch operation in the first preset time interval exceeds a displacement threshold in a first direction or a second direction; generating an operation signal corresponding to a first function of the electronic device when it is determined that the displacement of the touch operation exceeds the displacement threshold in the first direction; and generating an operation signal corresponding to a second function of the electronic device when it is determined that the displacement of the touch operation exceeds the displacement threshold in the second direction.
However, in a related field of endeavor, Dickie discloses: an electronic device that detects touch input gestures (Abstract).
With regard to claim 1, Dickie teaches: the displacement is in a first preset time interval, and perform the predetermined function when it is determined that there is a displacement of the touch operation in the first preset time interval (paragraph [0030], [0037], [0038]; a gesture may be detected based on a combination of a tap and a drag and a time length of touchscreen contact.  Additionally, a user may define a gesture combination.  For example, a user may create a customized first gesture that requires that a user touch the touchscreen and drag the touch at least a minimum threshold distance within a time interval in order for the customized first gesture to be recognized.  When the user subsequently applies this customized first gesture, a user-defined function is executed),
the generating of the operation signal comprising:
determining whether the displacement of the touch operation in the first preset time interval exceeds a displacement threshold in a first direction or a second direction (paragraph [0030], [0037], [0038]; as set forth above, a user may create a customized first gesture that requires that a user touch the touchscreen and drag the touch at least a minimum threshold distance within a time interval in order for the customized first gesture to be recognized.  Similarly, a user may differentiate a customized first gesture from a customized second gesture based on direction of the drag, while each gesture requires the drag be performed within the same time interval.  For example, a drag up may correspond to the customized first gesture and a drag down may correspond to the customized second gesture);
generating an operation signal corresponding to a first function of the electronic device when it is determined that the displacement of the touch operation exceeds the displacement threshold in the first direction (paragraph [0030], [0037], [0038]; as set forth above, a touch and a drag up within the time interval may correspond to the customized first gesture.  When the user subsequently applies this customized first gesture, a first user-defined function is executed); and
generating an operation signal corresponding to a second function of the electronic device when it is determined that the displacement of the touch operation exceeds the displacement threshold in the second direction (paragraph [0030], [0037], [0038]; as set forth above, a touch and a drag down within the time interval may correspond to the customized second gesture.  When the user subsequently applies this customized second gesture, a second user-defined function is executed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson and Dickie to yield predictable results.  More specifically, the teachings of an electronic device that includes a touch pad having gesture areas for receiving a touch operation that includes displacement to implement a scroll or flick operation, as taught by Adamson, are known.  Additionally, the teachings of an electronic device that includes user-customizable gesture inputs that allows a user to define a gesture to include a touch, a drag, and a time interval during which the gesture needs to be completed in order to implement a user-defined function, as taught by Dickie, are known as well.  Using Dickie’s customizable touch gesture disclosure and well-known and conventional knowledge in the art before Applicant’s effective filing date that touch gestures are commonly differentiated based on a direction of the applied gesture in combination renders obvious different customized gestures corresponding to different directions of drag input.
The combination of the known teachings of Adamson and Dickie, in view of the knowledge of a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention, would yield the predictable results of an electronic device that includes a touch pad having gesture areas for receiving user-customizable gesture inputs that may include first and second gestures having a touch, a drag, a time interval during which the gesture needs to be completed, and different drag directions to perform a user-defined touch operation such as a directional scroll or flick.    In other words, it would have been obvious to implement the user-customization of touch inputs gestures and corresponding functions, as taught by Dickie, into the device of Adamson to allow a user to customize their own touch input gestures and corresponding functions when applied to gesture areas of a touch pad.
Dickie’s mere disclosure of customizable touch gestures that involve a touch and drag are sufficient to render obvious Applicant’s “first function” and “second function” to a person of ordinary skill in the art when combined with Adamson.  Such a modification merely requires applying well-known user-customization of touch input gestures, as demonstrated by Dickie, to the electronic device of Adamson that receives touch input gestures.  This is merely an obvious implementation of the disclosed features of Dickie when combined with Adamson.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson and Dickie to yield the aforementioned predictable results.
Regarding claim 10, Adamson teaches: an electronic device (FIGS. 1, 6; paragraph [0027]; electronic device 100), comprising:
a touchpad (FIGS. 1, 6; paragraph [0027]; touch input device 102 [touchpad]);
a storage device storing a computer module (FIGS. 6, 7; paragraphs [0031], [0035], [0048]; system memory 608 may store software 262 and non-volatile memory 610 may store software 628.  Software is used to configure the electronic device 100 to perform the described operations, including processing of digital touch input data); and
a processor, coupled to the touchpad and the storage device and configured to load and execute the computer module to implement steps (FIGS. 6, 7; paragraph [0050]; operations performed by electronic device 100, such as those set forth in FIG. 7, are execute by the processor(s) 604 in conjunction with software 626 and software 628).
The remainder of this claim is merely a functional recitation of the method steps set forth above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for the purpose of brevity.
Regarding claim 21, Adamson teaches: a touch operation method, applied to an electronic device comprising a screen (FIG. 1; paragraph [0015]; display device 110), the touch operation method comprising:
mapping, by the processor, a touch operation region of the touchpad to a corresponding stylus operation mapping region on the screen (FIGS. 1, 5B; paragraphs [0018], [0026]; touch input device 102 includes a touchpad area 502 [touch operation region] that is utilized for controlling a displayed cursor provided on display device 110.  Touch sensor 120 may receive inputs from either a user’s finger or a stylus.  When a stylus is used to apply inputs to touchpad area 502, display device 110, which displays the cursor, is a “stylus operation mapping region”), to convert a touch operation of a stylus performed in the touch operation region into a corresponding operation performed at a corresponding position in the stylus operation mapping region (FIGS. 1, 5B; paragraphs [0018], [0026]; movements in touchpad area 502 applied by a stylus are converted into cursor movement that is displayed on display device 110 [stylus operation mapping region].  For example, when a user applies stylus input to touchpad area 502 to move a cursor displayed on display device 110 to the right, an operation of moving the displayed cursor would result in a rightward change of position from an initial position to a moved position [corresponding operation] because both the stylus and the cursor start at an initial position and transition to am oved position based on the applied moving input).
The remainder of this claim is identical to the recitations of claim 1 rejected above in view of the combination of Adamson and Dickie.  Accordingly, the remainder of this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for the purpose of brevity.

Regarding claims 4 and 13, Adamson fails to explicitly disclose: wherein an operation signal corresponding to a third function of the electronic device is generated when it is determined that the displacements of the touch operation do not exceed the displacement threshold in the first direction and the second direction.
However, Dickie teaches: wherein an operation signal corresponding to a third function of the electronic device is generated when it is determined that the displacements of the touch operation do not exceed the displacement threshold in the first direction and the second direction (paragraph [0030], [0037], [0038]; as set forth above, a user may create customized touch gesture inputs.  For example, a user may create a gesture combination that requires only a touch that is held for the time interval.  When this customized third gesture is applied, a third user-defined function is executed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson and Dickie to yield predictable results for at least the reasons set forth above with regard to claims 1 and 10.
Regarding claim 18, Adamson teaches: further comprises a screen (FIG. 1; paragraph [0015]; display device 110), wherein
the processor is further configured to: map a touch operation region of the touchpad to a corresponding stylus operation mapping region on the screen (FIGS. 1, 5B; paragraphs [0018], [0026]; touch input device 102 includes a touchpad area 502 [touch operation region] that is utilized for controlling a displayed cursor provided on display device 110.  Touch sensor 120 may receive inputs from either a user’s finger or a stylus.  When a stylus is used to apply inputs to touchpad area 502, display device 110, which displays the cursor, is a “stylus operation mapping region”), to convert a touch operation of a stylus performed in the touch operation region into a corresponding operation performed at a corresponding position in the stylus operation mapping region (FIGS. 1, 5B; paragraphs [0018], [0026]; movements in touchpad area 502 applied by a stylus are converted into cursor movement that is displayed on display device 110 [stylus operation mapping region].  For example, when a user applies stylus input to touchpad area 502 to move a cursor displayed on display device 110 to the right, an operation of moving the displayed cursor would result in a rightward change of position from an initial position to a moved position [corresponding operation] because both the stylus and the cursor start at an initial position and transition to am oved position based on the applied moving input).
Regarding claim 19, Adamson teaches: wherein the processor comprises a touchpad native driver module, a touchpad driver module, a stylus native driver module, a stylus driver module, and a human interface device category driver module (FIG. 6; paragraphs [0018], [0031], [0035], [0047], [0048]; touch sensor 120 detects an object such as a user’s finger, a stylus, etc., which apply touch input.  As set forth above with regard to claim 10, software is used to configure the electronic device 100 to perform the described operations, including processing of digital touch input data.  This software may include any suitable drivers or applications.  Accordingly, it is implied that driver exist for each of these recited “modules” since that is required by these recitations is a driver capable of detecting touchpad, stylus, and finger inputs, as disclosed by Adamson);
17the touchpad driver module is in a signal connection to the touchpad native driver module and the human interface device category driver module, receives a touch signal detected by the touchpad by the human interface device category driver module, and transmits the touch signal to the touchpad native driver module, to perform a corresponding touchpad function; the stylus driver module is in a signal connection to the stylus native driver module and the human interface device category driver module, receives an operation signal detected by the stylus by the human interface device category driver module, and transmits the operation signal to the stylus native driver module, to perform a corresponding stylus function; and the touchpad driver module generates an operation signal corresponding to an adjustment function of the operation region of the stylus and transmits the operation signal to the stylus driver module according to the touch signal, and the stylus driver module generates a function packet in a data format readable by the stylus native driver module and transmits the function packet to the stylus native driver module according to the operation signal, to simulate adjustment of the operation region of the stylus by using the stylus native driver module (As disclosed by Adamson, as set forth above, software is used to configure the electronic device 100 to perform the described operations, including processing of digital touch input data.  This software may include any suitable drivers or applications.  Accordingly, the various drivers must necessarily interact with one another to translate a touch input to electronic signals that causes functions to be executed in the electronic device.  This conventional and well-known process that is implemented in every touch-sensing electronic device teaches the above recitations).
Regarding claims 20 and 22, Adamson fails to explicitly disclose: wherein the processor is configured to determine whether a displacement of the touch operation exceeds a second 14displacement threshold in a second preset time interval; when it is determined that the displacement of the touch operation exceeds the second displacement threshold in the second preset time interval, move, according to a magnitude and a direction of the displacement, a position of the stylus operation mapping region mapped to the screen; and when it is determined that the displacement of the touch operation does not exceed the second displacement threshold in the second preset time interval, generate an operation signal corresponding to a sixth function of the electronic device, to perform the sixth function.
However, Dickie teaches: wherein the processor is configured to determine whether a displacement of the touch operation exceeds a second 14displacement threshold in a second preset time interval (paragraph [0030], [0037], [0038]; as set forth above, a user may create customized gestures that may be differentiated by number of touches, drag distance, and time intervals.  Accordingly, it would have been obvious for a user to customize additional functions with a second distance [displacement] threshold and a second time interval);
when it is determined that the displacement of the touch operation exceeds the second displacement threshold in the second preset time interval, perform a seventh function according to a magnitude and a direction of the displacement (paragraph [0030], [0037], [0038]; similarly to what was set forth above, it would have been obvious for a user to customize a seventh function to execute when a touch and drag of greater than a second threshold distance are applied during a time period larger than the time interval but smaller than a second time interval); and
when it is determined that the displacement of the touch operation does not exceed the second displacement threshold in the second preset time interval, generate an operation signal corresponding to a sixth function of the electronic device, to perform the sixth function (paragraph [0030], [0037], [0038]; similarly to what was set forth above, it would have been obvious for a user to customize a sixth gesture to execute when a touch and drag of less than the second threshold distance are applied during a time period larger than the time interval but smaller than a second time interval.  Applying this sixth gesture would result in the execution of a sixth function).
The combination of the known teachings of Adamson and Dickie teaches: performing the seventh function includes moving a position of the stylus operation mapping region mapped to the screen according to a magnitude and a direction of the displacement (Adamson; FIGS. 1, 5B; paragraphs [0018], [0026]; as set forth above, movements in touchpad area 502 applied by a stylus are converted into cursor movement that is displayed on display device 110 [stylus operation mapping region].  Dickie; paragraph [0030], [0037], [0038]; as set forth above, a user may create customized gestures that may be differentiated by number of touches, drag distance, and time intervals.  When these teachings are combined, a user may define a seventh function as corresponding to a gesture input including a touch starting in one of gesture areas 506a or 506b of Adamson, dragging into touchpad area 502 [second displacement threshold] during a second time interval [greater than the first time interval set forth above with regard to claims 1 and 10].  The user may define this seventh function, when this gesture is applied in a rightward direction from gesture area 506a to touchpad area 502 using a stylus, as resulting in movement of the cursor on display device 110 corresponding to the direction and magnitude of the input gesture).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson and Dickie to yield predictable results for at least the reasons set forth above with regard to claims 1 and 10.

14.	Claims 3, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Dickie, as applied to claims 1 and 10 above, in further view of Kresl et al. (U.S. Pub. 2014/0306889).
Regarding claims 3 and 12, neither Adamson nor Dickie explicitly disclose: wherein the first function corresponds to a clockwise rotation operation of a radial controller, and the second function corresponds to a counterclockwise rotation operation of the radial controller.
However, Kresl teaches: wherein the first function corresponds to a clockwise rotation operation of a radial controller (paragraph [0030]; a user may apply a drag input to rotate displayed objects.  When the customizable touch gestures of Dickie are combined with this teaching, a drag in a first direction may correspond to a clockwise rotation.  This gesture input results in rotational control, i.e., an operation of a radial controller), and the second function corresponds to a counterclockwise rotation operation of the radial controller (paragraph [0030]; a user may apply a drag input to rotate displayed objects.  When the customizable touch gestures of Dickie are combined with this teaching, a drag in a second direction opposite the first direction may correspond to a counterclockwise rotation.  This gesture input results in rotational control, i.e., an operation of a radial controller).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, and Kresl to yield predictable results.  More specifically, an electronic device that includes a touch pad having gesture areas for receiving user-customizable gesture inputs that may include a touch, a drag, and a time interval during which the gesture needs to be completed to perform a user-defined touch operation such as a scroll or flick, as taught by the combination of Adamson and Dickie, are known.  Additionally, the teachings of a touch-sensitive device that interprets a touch and drag input as a command to rotate displayed objects, as taught by Kresl, are known as well.  The combination of the known teachings of Adamson, Dickie, and Kresl would yield the predictable results of an electronic device that includes a touch pad having gesture areas for receiving user-customizable gesture inputs that may include a touch, a drag, and a time interval during which the gesture needs to be completed to perform a user-defined touch operation such as a scroll or flick, such that an upwards flick results in a clockwise rotation of a displayed object and a downwards flick results in a counterclockwise rotation of the displayed object.  In other words, it would have been obvious to implement the touch and drag gesture to rotate a displayed object, as taught by Kresl, with the user-customization of touch inputs gestures and corresponding functions, as taught by Dickie, and the device of Adamson.  Such a combination would allow a user to customize their own touch input gestures and corresponding functions when applied to gesture areas of a touch pad to include rotational commands in response to flick gestures.  Such a modification merely requires the specific touch and drag gesture to rotate objects, as taught by Kresl, to the user-customization of touch input gestures of Dickie when applied to the electronic device of Adamson.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, and Kresl to yield the aforementioned predictable results.
Regarding claim 17, the combination of Adamson, Dickie, and Kresl teaches: wherein the processor comprises a touchpad native driver module, a touchpad driver module, a radial controller native driver module, a radial controller driver module, and 16a human interface device category driver module (Kresl; paragraph [0030]; gesture input of a touch and drag results in rotational control, i.e., an operation of a radial controller.  Adamson; FIG. 6; paragraphs [0018], [0031], [0035], [0047], [0048]; touch sensor 120 detects an object such as a user’s finger, a stylus, etc., which apply touch input.  As set forth above with regard to claim 10, software is used to configure the electronic device 100 to perform the described operations, including processing of digital touch input data.  This software may include any suitable drivers or applications.  Accordingly, it is implied that driver exist for each of these recited “modules” since that is required by these recitations is a driver capable of detecting touchpad, stylus, finger, and corresponding rotational [radial] inputs, as disclosed by Adamson);
the touchpad driver module is in a signal connection to the touchpad native driver module and the human interface device category driver module, receives a touch signal detected by the touchpad by the human interface device category driver module, and transmits the touch signal to the touchpad native driver module, to perform a corresponding touchpad function; the radial controller driver module is in a signal connection to the radial controller native driver module and the human interface device category driver module, receives an operation signal detected by a radial controller by the human interface device category driver module, and transmits the operation signal to the radial controller native driver module, to perform a corresponding radial controller function; and the touchpad driver module generates, according to the touch signal, an operation signal corresponding to a predetermined function of the radial controller and transmits the operation signal to the radial controller driver module, and the radial controller driver module generates a function packet in a data format readable by the radial controller native driver module and transmits the function packet to the radial controller native driver module according to the operation signal, to simulate operation functions of the radial controller by the radial controller native driver module (As disclosed by Adamson, as set forth above, software is used to configure the electronic device 100 to perform the described operations, including processing of digital touch input data.  This software may include any suitable drivers or applications.  Accordingly, the various drivers must necessarily interact with one another to translate a touch input to electronic signals that causes functions to be executed in the electronic device.  This conventional and well-known process that is implemented in every touch-sensing electronic device teaches the above recitations).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, and Kresl to yield predictable results for at least the reasons set forth above with regard to claim 12.

15.	Claims 5 – 6 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Dickie, as applied to claims 1 and 10 above, in further view of Jung et al. (U.S. Pub. 2016/0062636).
Regarding claims 5 and 14, neither Adamson nor Dickie explicitly disclose: further comprising: when it is determined that there is no displacement of the touch operation in the first preset time interval, generating an operation signal corresponding to another predetermined function of the electronic device according to whether a touch time exceeds a second time threshold, to perform the another predetermined function.
However, Jung teaches: further comprising: when it is determined that there is no displacement of the touch operation in the first preset time interval, generating an operation signal corresponding to another predetermined function of the electronic device according to whether a touch time exceeds a second time threshold, to perform the another predetermined function (paragraphs [0075], [0100]; touch gesture inputs are differentiated from one another and may include a short touch, a long touch, a drag input, etc.  A short touch and a long touch would not include any displacement.  When applied to the customizable gestures of Dickie, both a short touch-and-hold gesture and a long touch-and-hold gesture may be user-defined to be detectable when there is no displacement during the first time interval.  When the gesture is released after the first time interval but before the second time interval, a short touch-and-hold gesture may be detected.  When a gesture is released after the second time interval, a long touch-and-hold gesture may be detected).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, and Jung to yield predictable results.  More specifically, an electronic device that includes a touch pad having gesture areas for receiving user-customizable gesture inputs that may include a touch, a drag, and a time interval during which the gesture needs to be completed to perform a user-defined touch operation such as a scroll or flick, as taught by the combination of Adamson and Dickie, are known.  Additionally, the teachings of a touch-sensitive device that interprets a short touch and a long touch as different touch gesture inputs with no displacement, as taught by Jung, are known as well.  The combination of the known teachings of Adamson, Dickie, and Jung would yield the predictable results of an electronic device that includes a touch pad having gesture areas for receiving user-customizable gesture inputs to perform a user-defined touch operation, such that a short touch-and-hold applied for a duration longer than a first time interval and a long touch-and-hold applied for a duration longer than a second time interval would result in the execution of corresponding user-defined operations.  In other words, it would have been obvious to implement the short and long  touch-and-hold gestures, as taught by Jung, with the user-customization of touch inputs gestures and corresponding functions, as taught by Dickie, and the device of Adamson.  Such a combination would allow a user to customize their own touch input gestures and corresponding functions when applied to gesture areas of a touch pad to include both short and long touch-and-hold gestures and corresponding operations.  Such a modification merely requires the specific short and long touch-and-hold gestures, as taught by Jung, to the user-customization of touch input gestures of Dickie when applied to the electronic device of Adamson.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, and Jung to yield the aforementioned predictable results.
Regarding claims 6 and 15, neither Adamson nor Dickie explicitly disclose: wherein the step of generating an operation signal corresponding to another predetermined function of the electronic device according to whether a touch time exceeds a second time threshold comprises: generating an operation signal corresponding to a fourth function of the electronic device when it is determined that the touch time does not exceed the second time threshold; and generating an operation signal corresponding to a fifth function of the electronic device when it is determined that the touch time exceeds the second time threshold.  
However, Jung teaches: wherein the step of generating an operation signal corresponding to another predetermined function of the electronic device according to whether a touch time exceeds a second time threshold comprises:
generating an operation signal corresponding to a fourth function of the electronic device when it is determined that the touch time does not exceed the second time threshold paragraphs [0075], [0100]; touch gesture inputs are differentiated from one another and may include a short touch, a long touch, a drag input, etc.  When applied to the customizable gestures of Dickie, a short touch-and-hold gesture may be user-defined to be detectable when there is no displacement during the first time interval and the gesture is released after the first time interval but before the second time interval.  Applying this short touch-and-hold gesture results in the execution of a fourth function); and
generating an operation signal corresponding to a fifth function of the electronic device when it is determined that the touch time exceeds the second time threshold (paragraphs [0075], [0100]; touch gesture inputs are differentiated from one another and may include a short touch, a long touch, a drag input, etc.  When applied to the customizable gestures of Dickie, a long touch-and-hold gesture may be user-defined to be detectable when there is no displacement during the first time interval and the gesture is released after the second time interval.  Applying this short touch-and-hold gesture results in the execution of a fifth function). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, and Jung to yield predictable results for at least the reasons set forth above with regard to claims 5 and 14.

16.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Dickie in view of Jung, as applied to claims 7 and 15 above, in further view of Smith (U.S. Pub. 2016/0188181).
Regarding claims 7 and 16, neither Adamson nor Dickie nor Jung teaches: wherein the fourth function corresponds to a short-press operation of a radial controller, and the fifth function corresponds to a long-press operation of the radial controller.
However, Smith teaches: wherein the fourth function corresponds to a short-press operation of a radial controller, and the fifth function corresponds to a long-press operation of the radial controller (FIG. 23; paragraph [0627]; touch inputs may be applied to rotate knob 2306 [radial controller].  When combined with Adamson, Dickie, and Jung, a short touch-and-hold on left gesture area 506a of Adamson would result in the left side of knob 2306 of Smith rotating in a first user-defined direction [clockwise], as taught by Dickie.  Similarly, a long touch-and-hold on left gesture area 506a of Adamson would result in the left side of knob 2306 of Smith rotating in a second user-defined direction [counterclockwise], as taught by Dickie).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, Jung, and Smith to yield predictable results.  More specifically, an electronic device that includes a touch pad having gesture areas for receiving user-customizable gesture inputs to perform a user-defined touch operation, such that a short touch-and-hold gesture and a long touch-and-hold gesture result in the execution of user-defined functions, as taught by the combination of Adamson, Dickie, and Jung, are known.  Additionally, the teachings of a touch-sensitive device that interprets touch inputs to rotate a radial controller, as taught by Smith, are known as well.  The combination of the known teachings of Adamson, Dickie, Jung, and Smith would yield the predictable results of an electronic device that includes a touch pad having gesture areas for receiving user-customizable gesture inputs to perform a user-defined touch operation, such that a short touch-and-hold gesture results in rotation of a radial controller in a first direction and a long touch-and-hold gesture results in rotation of a radial controller in a second direction.  In other words, it would have been obvious to implement the short and long  touch-and-hold gestures, as taught by Jung, with the user-customization of touch inputs gestures and corresponding functions, as taught by Dickie, and the device of Adamson to control a displayed radial controller, as taught by Smith.  Such a combination would allow a user to customize their own touch input gestures and corresponding functions when applied to gesture areas of a touch pad to include both short and long touch-and-hold gestures to result in rotating a displayed radial controller.  Such a modification merely requires applying the specific short and long touch-and-hold gestures, as taught by Jung, and the user-customization of touch input gestures of Dickie to the displayed knob of Smith, when applied to the electronic device of Adamson.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Adamson, Dickie, Jung, and Smith to yield the aforementioned predictable results.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626